Title: To James Madison from Nicholas Lewis, 26 November 1786
From: Lewis, Nicholas
To: Madison, James


Dear Sir
Albemarle, Novbr. 26th. 1786.
Recd. Yours of the 4th. of the Present Month Inclosing A Letter and an Acct. Against Mr. Jeffersons Est. for Tuition & Board of P. Carr. Should have been glad You had informed me whether You Approved of Mr. Maury’s Acct. for it so far exceeds my expectation from the Conversation Passed between Mr. Maury and Self A little time before I sent him down first to his School that I think I shall Appear inca[u]tious to discharge it without Your Approbation. As well as I remember Mr. Maury informed me Master Carrs, Board & s[c]hooling would be 24£. At that time [he] did not intend I suppose to take Carr into his Family. Some time After his going down he informed me he thought it would be best for him to live in his Family[,] that it would then be in his Power to pay more Attention to him, and the Sooner fit him for going into the University but that he must make A greater Charge. I returned no answer to his Letters on that head but desired he would Settle with Yourself & that I would pay off Your draughts as Punctually as in my Power, for I conceived that Mr. Eppes & Self had Nothing more to do with that Business. Mr. Carr was at my House in September, understo[o]d by him he had left Mr. Maury some time before he came up. I think by Mr. Ma[u]ry’s Acct. the last Quarter expired the 17th. of October. After mentioning these Circumstances to You should be glad [if] You would be pleased to direct on this Occasion. I am Sir Your very Humble Servt.
Nicholas Lewis
P. S. Mr. Maury Charges for 6 Quarters @ £10: 10: — he has recd. 32, £.
N. L.
